UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7898


MUSHTAQ AL SAEDI,

                    Plaintiff - Appellant,

             v.

UNKNOWN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-01387-AJT-IDD)


Submitted: February 18, 2020                                 Decided: February 21, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mushtaq Al Saedi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mushtaq Al Saedi appeals the district court’s order dismissing his civil action as

improvidently granted. On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Al Saedi’s informal brief does not challenge

the basis for the district court’s disposition, he has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the district court’s judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2